Citation Nr: 1512429	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bladder cancer status post transurethral resection of bladder tumor (TURBT) from July 1, 2010 to December 7, 2011, and in excess of 40 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board granted service connection for bladder cancer in a September 2011 decision.  In a November 2011 rating decision effectuating the Board decision, the RO assigned a 100 percent evaluation, effective from April 30, 2009 to June 30, 2010, and a noncompensable evaluation thereafter, based on completion of treatment and pending VA examination.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).  In a December 2011 rating decision, the RO increased the post-treatment evaluation to 10 percent, effective from July 1, 2010; the Veteran expressed disagreement with this evaluation.  Based on the foregoing, the Board finds that this appeal is from the initial evaluation assigned following the grant of service connection for the bladder cancer disability.

In an August 2012 rating decision, the RO increased the post-treatment evaluation to 20 percent prior to December 8, 2011, and 40 percent thereafter.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is of record.  The Veteran submitted additional evidence on the day of the hearing, along with a waiver of the RO's initial consideration.  The Board acknowledges the Veteran's additional request for a Board hearing.  See October 2013 written submission.  Nevertheless, the Veteran was provided an opportunity to present testimony at a Board hearing with regard to the issue currently on appeal, and no further action is necessary at this time.  See 38 C.F.R. § 20.700 (2014) (noting that a claimant has a right to a hearing).

In a July 2013 rating decision, the RO granted service connection for Peyronie's disease with erectile dysfunction associated with the service-connected bladder cancer status post TURBT, as well as special monthly compensation based on loss of use of a creative organ.  The record before the Board suggests that the Veteran may have expressed disagreement with this decision; however, the Veteran's intentions in this regard are unclear, as discussed in more detail below.

In a February 2015 rating decision, the RO granted service connection for major depressive disorder associated with the service-connected bladder cancer status post TURBT.  The Veteran has not expressed disagreement with any aspect of that decision.  Thus, this issue is not in appellate status, and no further consideration is necessary.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, which contain additional documents relevant to the appeal.  The Virtual VA electronic claims file contains additional VA treatment records, as well as the Board hearing transcript.  The VBMS electronic claims file contains an August 2014 report of general information, additional VA treatment records, and the February 2015 rating decision.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claim on appeal.

The VBMS electronic claims file and the VACOLS database show that the Veteran filed a September 2013 notice of disagreement to an RO decision; however, the nature of the Veteran's disagreement is unclear from the record before the Board.  See, e.g., August 2014 report of general information.  The corresponding notice of disagreement is not contained in the record before the Board.  Therefore, the Board is unable to take action on the claim at this time and directs this matter to the AOJ for appropriate action.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required because there may be outstanding and relevant documents not associated with the record before the Board.  Specifically, the VBMS electronic claims file shows that a temporary file was created by the RO to adjudicate pending claims.  Given the related nature of the service-connected disabilities in this case, any temporary file should be associated with the Veteran's permanent claims file prior to Board review of the issue on appeal.

While on remand, the AOJ must review additional evidence related to the Veteran's claim on appeal.  Updated VA treatment records and a June 2013 VA examination have been added to the paper and electronic claims files since the AOJ's most recent readjudication of this claim.  See December 2012 supplemental statement of the case (considering VA treatment records through October 2012 and December 2011 VA examination).  In an August 2014 report of general information, the Veteran requested that information from his upcoming medical appointment be added to his claim as evidence.  Based on the foregoing, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary file with the Veteran's permanent claims file.  See October 2014 VBMS electronic claims file note.

2.  After completing the above action, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include scheduling the Veteran for an updated VA examination, as appropriate.

3.  The claim must then be readjudicated based on review of the entire paper and VBMS and Virtual VA electronic claims files.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


